ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that D. VINCENT LAZZARO of BLACK-WOOD, who was admitted to the bar of this State in 1960, be publicly reprimanded for violating the recordkeeping requirements of Rule 1:21-6, resulting in the negligent misappropriation of client funds, in violation of RPC 1.15(a) and (d) and DR 9-102, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and D. VINCENT LAZZARO is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.